INVESTMENT ADVISORY AGREEMENT THIS AGREEMENT is made as of this 30th day of September, 2011 between Vanguard Quantitative Funds, a Delaware statutory trust (the “Trust”), and Los Angeles Capital Management and Equity Research, Inc., a California corporation (the “Advisor”). W I T N E S S E T H WHEREAS, the Trust is an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust offers a series of shares known as Vanguard Growth and Income Fund (the “Fund”); and WHEREAS, the Trust desires to retain the Advisor to render investment advisory services to the Fund, and the Advisor is willing to render such services. NOW THEREFORE, in consideration of the mutual promises and undertakings set forth in this “Agreement,” the Trust and the Advisor hereby agree as follows: 1. Appointment of Advisor. The Trust hereby appoints the Advisor as investment advisor, on the terms and conditions set forth herein, for the portion of the assets of the Fund that the Trust’s Board of Trustees (the “Board of Trustees”) determines in its sole discretion to assign to the Advisor from time to time (referred to in this Agreement as the “LA Capital Portfolio”), as communicated to the Advisor on behalf of the Board of Trustees by The Vanguard Group, Inc. (“Vanguard”) in writing. The Board of Trustees may, from time to time, make additions to, and withdrawals from, the assets of the Fund assigned to the Advisor. The Advisor accepts such appointment and agrees to render the services herein set forth, for the compensation herein provided. 2. Duties of Advisor. The Trust appoints the Advisor to manage the investment and reinvestment of the assets of the LA Capital Portfolio; to continuously review, supervise, and administer an investment program for the LA Capital Portfolio; to determine in its discretion the securities to be purchased or sold and the portion of such assets to be held uninvested; to deal in financial futures contracts and options; to provide the Fund with all records concerning the activities of the Advisor that the Fund is required to maintain; and to render regular reports to the Trust’s officers and the Board of Trustees concerning the discharge of the foregoing responsibilities. The Advisor will discharge the foregoing responsibilities subject to the supervision and oversight of the Trust’s officers and the Board of Trustees, and in compliance with the objective, policies, and limitations set forth in the Fund’s Prospectus and Statement of Additional Information, any additional operating policies or procedures that the Fund communicates to the Advisor in writing (provided that the Trust provides the Advisor sufficient time to review and implement any such policies or procedures) and applicable laws and regulations. The Advisor agrees to provide, at its own expense, the office space, furnishings and equipment, and personnel required by it to perform the services on the terms and for the compensation provided herein. 3. Securities Transactions. The Advisor is authorized to select the brokers or dealers that will execute purchases and sales of securities for the LA Capital Portfolio, and is directed to seek to obtain best execution for such transactions, consistent with Section 28(e) of the Securities Exchange Act of 1934. In selecting brokers or dealers to execute trades for the LA Capital Portfolio, the Advisor will comply with all applicable statutes, rules, interpretations by the U.S. Securities and Exchange Commission or its staff, other applicable law, and the written policies and procedures established by the Board of Trustees and communicated to the Advisor in writing. 4. Compensation of Advisor. For services to be provided by the Advisor pursuant to this Agreement, the Fund will pay to the Advisor, and the Advisor agrees to accept as full compensation therefor, an investment advisory fee consisting of a base fee plus a performance adjustment at the rates specified in Schedule A to this Agreement, payable quarterly in arrears. 5.
